Citation Nr: 0929381	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-03 676	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for residuals of left 
finger surgery.

3.  Entitlement to service connection for a right hand 
disability, including as secondary to left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in which the RO denied the Veteran's claims 
for service connection for a left hand disability, residuals 
of left finger surgery, and a right hand disability.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  During the June 2009 hearing, the 
Veteran stated that he wished to withdraw from appeal his 
claim for service connection for a head disability due to 
injury.  In light of the Veteran's statement, the Board 
considers the identified claim to be withdrawn and no longer 
in appellate status.


REMAND

The Board finds that further notification and evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that he 
injured his hand while in service.  In September 1964, the 
Veteran was injured when a gate slammed shut on his left 
hand.  In that incident, the Veteran was treated for a 
"crush type injury" to his left palm, but radiological 
examination revealed no fractures to the hand.  The Veteran 
later underwent surgery on his left hand while in service, 
following a November 1966 diagnosis of a ganglion cyst on his 
left fourth finger.  Surgery in December 1966 revealed the 
presence of a ganglion on his fourth finger, as well as a 
"thickened, fibrous type of tissue connecting the flexor 
tendon sheath to the skin" on his left third finger.  Both 
masses were removed in the surgery, and the Veteran's 
diagnosis was ganglion of the left fourth finger and fibroma 
of the left third finger.  Report of the Veteran's separation 
medical examination in May 1967 is silent as to problems with 
the Veteran's hands, with the exception of a one-inch scar 
noted on his left hand. 

Post-service treatment records reflect that the Veteran 
complained to a private orthopedist in 1996 that he had 
"masses in both hands."  He complained at that treatment 
visit that his left hand had felt thick and stiff since the 
in-service injury and subsequent surgery.  The Veteran 
reported at that time that he had experienced contracture of 
his left fingers since the in-service injury but that it had 
worsened over time and had recently begun in his right hand 
as well.  The orthopedist diagnosed the Veteran with 
bilateral Dupuytren's contractures.  Further private 
treatment records reflect that the Veteran complained of the 
disability to his private treatment provider on multiple 
occasions, and in January 2002 underwent surgical excision of 
a palmar fibromatosis of the left ring finger due to 
Dupuytren's contracture.

The Veteran was provided VA examinations in March 2008 and 
May 2008 for his claimed left hand injury.  The March 2008 
examiner noted the Veteran's report of an in-service crush 
injury to the left hand and his current diagnosis of 
Dupuytren's contracture of the left hand but did not have the 
claims file available and thus did not review the Veteran's 
medical records.  The examiner noted that the Veteran 
complained of having experienced symptoms of contracture in 
his left hand since the in-service injury and opined that his 
current symptoms of Dupuytren's contracture are "consistent 
with this history.  No ambiguity."  

The Veteran's May 2008 VA examiner noted that he reviewed the 
Veteran's claims file and noted the Veteran's in-service left 
hand injury and subsequent surgery.  Radiological examination 
conducted at the examination revealed "scattered arthritis 
findings" in the Veteran's finger joints bilaterally, and 
the examiner diagnosed the Veteran with bilateral Dupuytren's 
contracture with underlying mild generalized arthritic 
changes.  However, when asked for an etiological opinion 
regarding the Veteran's diagnosis, the examiner stated that 
he had not reviewed the Veteran's post-service treatment 
records.  He opined that the Veteran's current diagnosis of 
bilateral Dupuytren's contracture is not likely related to 
his in-service crush injury of the left hand and subsequent 
ganglion removal, opining that a "posttraumatic etiology" 
would be favored if the Veteran had developed the subsequent 
disability only at the trauma site, not in both hands.  He 
concluded that the etiology of the current diagnosis is more 
"idiopathic/multifactorial."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection may also be granted for 
disability that is proximately due to or the result of 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a non-service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as problems with and treatment for 
his left hand during service and since, or symptoms of a 
current hand disability.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.   

In this case, the Board notes that the two VA examiners 
reached opposite conclusions when asked if the Veteran's in-
service left hand injury and subsequent left finger surgery 
were etiologically related to his current diagnosis of 
Dupuytren's contracture.  The Board notes further that the 
March 2008 examiner appears not to have reviewed the 
Veteran's claims file, and it is unclear whether the May 2008 
examiner reviewed the claims file or medical history in 
offering his negative opinion.  In light of the Veteran's 
contentions, his well-documented history of an in-service 
left hand injury and subsequent left finger surgery, and the 
striking discrepancy between the two assessments discussed 
above, the Board finds it necessary to secure another 
examination to ascertain the etiology of the Veteran's 
currently diagnosed Dupuytren's contracture of the left hand.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).  The 
Board will therefore remand to afford the Veteran a new VA 
examination.  Specifically, the Veteran must be afforded a VA 
evaluation performed by someone other than the two 
practitioners who have to date submitted evaluations.  This 
evaluation should include particular attention to the 
divergent etiological opinions provided in the Veteran's two 
prior examinations.  In the report, the examiner must 
specifically address the Veteran's documented in-service 
history of a crush injury to the left hand and surgery to 
remove a ganglion and fibroma from his left third and fourth 
fingers, as well as his post-service diagnosis of Dupuytren's 
contracture and his January 2002 left hand surgery.  The 
examiner must also specifically address the variation between 
the positive March 2008 opinion and the negative May 2008 
opinion in the context of any negative opinion offered.

As for the in-service surgery, the Veteran's service 
treatment records confirm that he underwent surgery on his 
left third and fourth fingers while in service.  His 
separation report of medical examination notes a one-inch 
scar on his left hand.  Further, in his June 2009 testimony 
before the undersigned Veterans Law Judge, the Veteran stated 
that the scar from the in-service surgery is raised with scar 
tissue and causes him problems with gripping.  The Board 
notes that the Veteran is qualified, as a lay person, to 
report that he incurred a surgical scar during service that 
has caused pain and difficulty with mobility from service to 
the present.  See Savage, 10 Vet. App. at 495.  However, he 
is not competent to provide a medical opinion as to the onset 
of any current disability.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As the Veteran is competent to testify to 
observable facts, such as in-service surgery and the 
continuity of symptoms from his time in service to the 
present, but is not competent to testify as to etiology of a 
current disability, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision in this case and must therefore remand to obtain a 
medical examination and nexus opinion regarding the etiology 
of any currently diagnosed residual left hand scarring or 
other residual disabilities stemming from the Veteran's in-
service left finger surgery.  See McLendon, 20 Vet. App. 79.  

Therefore, in light of the evidence of record and the need 
for clinical findings and a definitive diagnosis and medical 
opinion concerning any relationship between the Veteran's 
period of service and any current left hand scarring or other 
residuals of his in-service left finger surgery, the agency 
of original jurisdiction (AOJ) must arrange for the Veteran 
to undergo examination.  The examination must address the 
nature and etiology of any left hand scarring or other 
residuals of the Veteran's in-service left finger surgery, 
and any medical opinion offered must be based upon 
consideration of the Veteran's complete documented history 
and assertions through review of the claims file.  Such 
examination is needed to fully and fairly evaluate the claim 
for service connection.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).

As for the right hand claim, in his December 2005 application 
for VA benefits, the Veteran did not specify a theory of 
entitlement for his claimed right hand disability, simply 
indicating that he sought service connection for the 
disorder.  The RO construed the claim as an argument for 
award of service connection on a direct basis.  At his June 
2009 hearing before the undersigned Veterans Law Judge, 
however, the Veteran contended that his current right hand 
disability is due to the strain placed on his right hand from 
overcompensating for his left hand disability, for which he 
is also seeking service connection.

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The Board 
notes that the Veteran was provided with notice concerning 
his claims for direct service connection pursuant to the VCAA 
via the issuance of a January 2006 notice letter.  However, 
the RO has not provided the Veteran with notice of the legal 
criteria governing claims based on secondary service 
connection.  As the Veteran has stated a theory of 
entitlement to service connection for a right hand disability 
based on having developed the disability secondary to a left 
hand disability for which he is also seeking service 
connection, the AOJ must, prior to re-adjudication in 
accordance with this remand, issue the Veteran a supplemental 
notice letter that specifically addresses his claim for 
secondary service connection, to include notice of the issue 
of aggravation of a non-service-connected disability by a 
service-connected disability.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

As noted above, VA's duty to assist includes affording the 
claimant an examination or obtaining a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

In this case, as the evidence notes above, the Veteran 
suffered a crush injury to his left hand during service in 
September 1964 and also underwent surgery on his left hand in 
December 1966 to remove a ganglion cyst and a fibroma.  Since 
service, the Veteran has been diagnosed with Dupuytren's 
contractures of the left and right hands since at least 1996.  
However, the Veteran has not been provided with VA 
examination or a medical opinion addressing the etiology of 
the currently diagnosed right hand disability.  

In light of the above considerations, the Board concludes 
that a medical examination is needed to determine whether 
there is a relationship between the Veteran's current right 
hand disability and his time in service, or between the 
current disability and his left hand disability, for which he 
is also seeking service connection.  Under these 
circumstances, the AOJ must arrange for medical evaluation.  
Such evidentiary development is needed to fully and fairly 
evaluate the Veteran's claim of service connection for right 
hand disability, to include as secondary to his claimed left 
hand disability.  38 U.S.C.A. § 5103A (West 2008).  The 
examiner must include a well-reasoned medical opinion 
addressing the nature and etiology of the Veteran's currently 
diagnosed Dupuytren's contracture of the right hand and offer 
an opinion as to whether it is at least as likely as not (50 
percent or greater likelihood) that the current diagnosis is 
related either to the Veteran's time in service or to his 
Dupuytren's contracture of the left hand, for which he is 
also seeking service connection.  In opining as to whether 
the Veteran's currently diagnosed right hand disability could 
have developed during service or secondary to the Veteran's 
left hand disability, the examiner must give particular 
attention to the Veteran's service treatment records, which 
reflect an injury to the Veteran's left hand in 1964 with 
subsequent surgery on the left hand in 1966, as well as to 
the Veteran's contention that his current right hand 
disability developed secondary to his left hand disability.  
The examiner's opinion must be based upon consideration of 
the Veteran's documented medical history and assertions, as 
well as upon thorough review of the Veteran's medical history 
and the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization for VA to 
obtain any additional pertinent evidence 
not currently of record relating to the 
Veteran's claimed left and right hand 
disabilities, as well as his claimed 
residuals of left finger surgery.  The 
AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  Such notice 
must specifically include the legal 
criteria governing claims for secondary 
service connection.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  After securing any additional 
records, the Veteran must be scheduled 
for VA examination of his left and right 
hands by someone who has not yet examined 
the Veteran for compensation purposes.  
The Veteran must be advised that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 
3.655(b) (2008).  

The entire claims file, to include a 
complete copy of this remand, must be 
made available and reviewed by the 
examiner.  The examiner must elicit the 
Veteran's history regarding the 
identified disabilities and must conduct 
a thorough review of the claims file, 
including both the Veteran's service and 
post-service treatment records and the 
reports of the March 2008 and May 2008 VA 
examinations.  Following a clinical 
evaluation of the Veteran, including 
radiological examination, and a review of 
the claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed disability of the 
left hand is related to his period of 
military service.  The examiner must 
specifically address the Veteran's in-
service treatment for a crush injury to 
the left hand and subsequent surgery to 
remove a ganglion and fibroma from his 
left third and fourth fingers, as well as 
his contentions relating his current 
disability to service.  The examiner must 
also specifically address the variation 
between the positive March 2008 opinion 
and the negative May 2008 opinion in the 
context of any negative opinion offered.  
The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

Regarding the Veteran's claimed right 
hand disability, the examiner must 
provide an opinion regarding whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the evidence 
shows that any currently diagnosed 
disability of the right hand is 
attributable to his military service, 
including the 1964 left hand injury or 
subsequent 1966 left hand surgery. The 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any right hand disability was caused 
or made worse by any left hand 
disability.  The examiner must provide a 
detailed explanation for all conclusions 
reached.

With respect to the Veteran's claimed 
scarring and other residuals of left 
finger surgery, the examiner must clearly 
describe any scar resulting from the 
Veteran's December 1966 in-service left 
finger surgery and provide a diagnosis 
for any other identified residuals of the 
surgery.  The examiner must provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the current 
disability was caused by or had its onset 
during the Veteran's active military 
service, including as due to his December 
1966 left finger surgery.

A detailed explanation for all 
conclusions reached by each examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  
The SSOC should specifically refer to 
38 C.F.R. § 3.310.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2008).

